February 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        SCOTT D. MORGAN, Appellant

NO. 14-13-00535-CV                          V.

        BRONZE QUEEN MANAGEMENT COMPANY, LLC, Appellee
                 ________________________________

       This cause, an appeal from the order denying the motion to compel
arbitration signed June 6, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. The order of the court
below is AFFIRMED.

      We order appellant, Scott D. Morgan, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.